Citation Nr: 1722545	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  04-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for a low back disorder.

2. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board wishes to clarify two administrative issues.  First, the Veteran withdrew his request to testify at a Board hearing in April 2013.  Second, in October 2014, the Board noted that the Board remanded the case in October 2009, in part, so that the RO would issue a Statement of the Case (SOC) on the issue of TDIU.  The RO issued the SOC, but the Veteran did not perfect his appeal of this issue, so the Board found TDIU was no longer on appeal.  In December 2016, the Veteran again filed a TDIU claim, so the Board has decided, pursuant to Rice v. Shinseki, 22 Vet. App. 449 (2009), to again include it as an appellate issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA last examined the Veteran's back disability in February 2012.  The Veteran, together with his representative, have submitted evidence since then suggesting that his disability has worsened.  Most notably, this includes statements VA received in November 2016 asserting that the State of New York transferred him to the Wyoming Correctional Facility because of the decline of his health due to his service-connected disabilities.  As such, the Board will order VA to examine the Veteran before it decides his appeal. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records from the Wyoming Correctional Facility, which as of December 2016, incarcerated the Veteran.  The Veteran noted in a December 2016 statement that "all my records from Mid-State are here, all prison medical records go with me on transfers."  Thus, request all available records to ensure the Board has a complete record before it decides the appeal.

2. Schedule the Veteran for a VA examination to determine the severity of his service-connected back disorder.  In addition to the routine testing, expressly address the following questions:

a) Does the Veteran currently have Interverterbral Disc Syndrome (IVDS)?
b) Has a medical professional diagnosed the Veteran with IVDS at any point from November 2001 to present?
c) If the answers to Questions A or B are yes, identify how often, if ever, the IVDS resulted in an "incapactitating episode," which is legal defined as "a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician."  If an "incapacitating episode" occurred, identify its duration.

3. Schedule the Veteran for a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities.

The examiner should provide an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment by reason of the COMBINED EFFECTS of all of his service-connected disabilities (back disorder, left knee disorder, and right knee disorder).  In so doing, the examiner should identify the functional limitation caused by each disability or combination of disabilities and explain how, if at all, the limitation would impact the Veteran's ability to work.  

The examiner may take into account the Veteran's prior education and work experience, but may not take into account the Veteran's age, the effect of any non-service connected disabilities, or that he is incarcerated.  

If the examiner finds that consultation with another specialist is required to determine whether the Veteran is unemployable by reason of the COMBINED EFFECTS of his service-connected disabilities (if, for example, consultation with a mental health professional is required), such consultation should be achieved.

4. After completing the above development, send the Veteran a copy of his entire claims file pursuant to FOIA.  The Veteran seemingly requested his claims file in the context of his service-connected knees in later 2016, but the Board wants to ensure the Veteran has the opportunity to review his file before it decides his appeal.  Provide the Veteran 30 days from the date the RO mails the Veteran his claims file to respond.  Then readjudicate the appeal.  
If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




